Citation Nr: 1146819	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for renal carcinoma, claimed as kidney cancer.

2.  Entitlement to service connection for lung cancer, to include as secondary to renal cancer.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973, including service in Vietnam.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reopened the claim for service connection for renal carcinoma, claimed as kidney cancer, and denied it on the merits.  The rating decision also denied service connection for lung cancer as secondary to renal carcinoma, and a TDIU.  

When this claim was before the Board in July 2010, the Board reopened the claim for service connection for renal carcinoma, claimed as kidney cancer.  The Board remanded each claim for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's renal carcinoma is related to active duty.  

2.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's lung cancer is the result of service-connected disability. 

3.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran is precluded from substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Renal carcinoma was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Lung cancer is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310(a) (2011).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Entitlement to Service Connection and Secondary Service Connection 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310 ; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002).

In this case, the Veteran has confirmed service in the country of Vietnam during the Vietnam War era and, therefore, is presumed to have been exposed to Agent Orange herbicides.  38 C.F.R. § 3.307(a)(6)(iii).

However, renal carcinoma is not on the list or presumptive conditions associated with Agent Orange exposure.  38 C.F.R. § 3.309(e)(2009).  The Secretary of VA (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32540-32553, 32545-32546 (June 8, 2010).  

Notwithstanding the foregoing presumptive provisions, the Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran contends that his renal cancer is related to exposure to Agent Orange in Vietnam, and that his lung cancer is the result of his renal carcinoma.  He also contends that his service-connected disabilities preclude employment.  

The claims file contains the Veteran's March 1975 Army National Guard enlistment examination report and report of medical history.  A January 2006 VA Memorandum makes a "Formal Finding on the Unavailability" of the Veteran's service treatment records.  

The reports of two March 2008 VA examinations each provide a diagnosis of renal cell carcinoma with metastases.  They do not provide any opinion as to the etiology of the diagnosis.  

In a statement dated April 16, 2010, J.A.S., M.D., a family physician, opines that it appeared that there was some association between Agent Orange and the Veteran's renal cancer.  In a statement dated in April 2010, the Veteran's treating oncologist, H.A, M.D., opines that it was as likely as not that the Veteran's renal cell cancer was associated with heavy concentration of Agent Orange.  Each medical statement provides a rationale.  In addition, the Veteran submitted attachments from each physician identifying the scientific references, research and studies on which they based their opinions.  

The report of an August 2010 VA genitourinary examination provides that the examiner reviewed the Veteran's claims file.  It sets forth an abbreviated, non-detailed review of the Veteran's medical history, as well as the Veteran's subjective complaints, and examination results.  The assessment was that the Veteran did have ongoing metastatic renal cell carcinoma.  The examiner stated that he believed that the Veteran's renal cell carcinoma was not caused by or a result of his service in the military and exposure to Agent Orange.  He stated that he also believed that the Veteran's lung lesions, which were likely metastatic renal carcinoma, were not caused by or a result of the Veteran's exposure to Agent Orange while in the service.  The examiner did not provide any explanation or rationale for his opinions.  

The report of an August 2010 VA lung examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The report provides a detailed review of the Veteran's medical records, the April 2010 private medical opinions, and the scientific references, research and studies cited by the private physicians.  

The diagnosis was metastatic lung disease from primary source renal cell carcinoma, clear cell.  The examiner stated that, in her medical opinion, it was just as likely as not that the Veteran's metastatic lung disease was secondary to his renal cell carcinoma, which, in her medical opinion, was just as likely as not due to exposure to dioxin, that was Agent Orange, when serving in Vietnam.  She referred to the list of references provided by the Veteran's private oncologist, Dr. H.A.  She noted that there were many scientific studies and research done in association with Agent Orange and renal cell carcinoma.  She stated that there was no family history of renal cell carcinoma in the Veteran's family, and that he had been treated for blood in the urine while in the service.  

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for renal carcinoma, and for lung cancer, secondary to renal cancer.  

In this regard, the Board observes that the report of the August 2010 VA genitourinary examination is accompanied by no rationale or explanation.  Therefore, this opinion is not entitled to probative weight.  

By contrast, the report of the August 2010 VA lung examination constitutes probative evidence in support of the Veteran's claims.  It is based on current examination results and a detailed review of the medical record.  The examiner explained her opinions in terms of medical principles, with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

Similarly, the Board finds that the April 2010 private opinions are probative evidence in support of the Veteran's claims, as each statement provides a rationale, and each physician provided attachments identifying the scientific references, research and studies on which they based their opinions.  See Bloom, supra; see Prejean, supra; and see Elkins, supra.

In light of the foregoing, service connection for renal carcinoma, and service connection for lung cancer, secondary to renal carcinoma, is granted.




Entitlement to a TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2011).  Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011).  In determining whether the veteran is entitled to a TDIU rating, neither non-service-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19 (2011). 

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for a TDIU. 

By virtue of the present decision, the Veteran is now service-connected for renal carcinoma and lung cancer.  He is also service-connected for tinnitus, evaluated as 10 percent disabling.  VA has not yet evaluated the Veteran's renal carcinoma and lung cancer.  Thus, at this time it is unknown whether he meets the basic schedular requirements for consideration of a TDIU rating.  38 C.F.R. § 4.16(a). 

Nevertheless, the medical evidence reflects that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation. 

In the report of the August 2010 VA lung examination, the VA examiner provides that in her medical opinion the Veteran was not capable of gainful employment at this time because of the severity of his symptomatology, in particular exhaustion and fatigue as a result of his metastatic disease to the lung and need for ongoing chemotherapy.  This was resulting in the side effects of nausea, vomiting, diarrhea and extreme fatigue.  She stated that the Veteran should be considered permanently and totally disabled.  

The Board finds that this report constitutes probative evidence in support of the Veteran's claim.  The opinion is based on the Veteran's past medical history and current physical findings, to which the examination refers in detail.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom, supra; see Prejean, supra; and see Elkins, supra.

In light of the foregoing, a TDIU is granted.


ORDER

Service connection for renal carcinoma is granted.

Service connection for lung cancer, secondary to renal carcinoma, is granted.

A TDIU is granted, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


